\DOO'--.]O\U*l¥~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

FlLED

Mark McKane, P.C. (SBN 230552)

Michael P. Esser (SBN 268634)
KIRKLAND & ELLIS LLP FEB 1 1 mg b&'
555 California Street mo smsam\<nunc¥coum

San Francisco, California 94104 wmclsco.GA

Telephone: (415) 439-1400
mark.mckane@kirkland.com
michael.esser@kirkland.com

»and-

Davicl R. Seligrnan, P.C. (pro hac vice application pending)
KIRKLAND & ELLIS LLP

300 North LaSalle Street

Chicago, lllinois 60654

Telephone: (312) 862-2000
david.seligman@kirkland.com

Attorneysfor Calpine Corporatfon

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

In re:
Bankr. Case Nos. 19-30088 & 19-30089

PG&E CORPORATION; PACIFIC GAS
AND ELECTRIC COMPANY, Chapter 11
Debtors. AMENDED APPLICATION FOR
ADMISSION PRO HAC VICE OF DAVID
SELIGMAN

 

 

 

 

Fase: 19-30088 Doc# 401 Filed: 02/11/19 Entered: 02/11/19 11:00:20 Page 1 of 3

 

 

Kirkla.nd & Eilis LLP

Chicago, illinois

'_¢3

.e.

'\OCO"--.l€)\\.h

16
17
iii
19
20
2i

22

24
25
26
27
23

 

David R. Seligman, P.C.
KIRKLAND & ELLIS L`LP
300 North LaSalle Street
Chicago, lilinois 60654
Teiephone: (3£2) 862-2000
david.seligman@kirklanci.com

UNI'I"ED S'l“A'i`ES BANKRUP'!`CY COURT
NOR'I`HERN I)lSri`RIC-'i` OE" CALIFORNi/\.

lo re
Case No. 19-30088

 

|
PG&E Corporation ll Chaptel. § l
l
1 APPt.lCATzoN iron
1 AoMissloN oil ATToRNnv
Debtor(s). l PRO HAC VICE
. 1
1310-sami to n.t,.R. 1001~2(=1) ana civil t..R. 11_3, Da\'id R- ~‘>`@“smen nm

 

active member in good standing of the bar of mmms . hereby appiies for admission
to practice in the Northei'n Distriet of Caiifornia on a pro hac vice basis repiesenting

Caipine Coi'poration in the above-entitled aetion.

 

ln support of this application, l certify on oath that;

1. l am an active member in good standing ofa United States Court or ofthe highest court
of another State or the District ot`Coiumbia, as indicated above;

2. lagree to abide by the Standards of f-‘i'ofessional Conduet set forth in L.oeai Rule l 1~4,
and agree to become familiar With the Local Rules and the Banltruptcy
Dispate R.esolution Program o'l" this Coart: and,

3. An attorney who is a member of the bar ot` this Com't in good standing and who
maintains an oiiice within the State of Calit`ornia has been designated as ceo-counsel in

the above-entitled action The name address and telephone number of that attorney is:
l\/lichael P. Essei‘, Kirkland & Ellis LLP

 

555 Calil"ornia Sti'eet, 27th Fioor

San P`ranciseo, California 943 04

 

i declare under penalty o't` perjury that the ibregoing is true and correct

~' MRALLQ@M* tttttt F

’D"avid Seligman

    

Dat¢d; mo§e_bruar},/ 7, 2019

Appiieation for Admission Pro Hae V ice

Case: 19-30088 Doc# 401 Filed: 02/11/19 Entered: 02/11/19 11:00:20 Page 2 of 3

 

 

 

 

Certificate of Admission
‘ To the Bar of illinois

l, Caro|yn Tatt Grosboll, Gierk of the Sapreme Court of lliinois, do hereby certify that
David Richard Seiigman

has been duly iicensed and admitted to practice as an Atiomey and Counseior at
i.aw within this Staie; has duly taken the required oath to support the
CONST|TU`£‘ION OF Ti-IE LJN|TED STATES and of the STATE OF iLLINOiS, and
aisd the oath of office prescribed by iaw, that said name was entered upon the Roll
of Attorneys and Counse|ors in my office on 1007/1996 and is in good standing, so
far as the records of this office disclosex

EN WiTNESS \NHERE-OF, l have hereunto
subscribed my name and affixed the
seal of said Court, this Bth day of
Fei:)ruery, 2019.

CMLWCIZ@ Gmsiia@€

Cieri<,
Sopreme Court of the Siate of illinois

 

 

 

Case: 19-30088 Doc# 401 Filed: 02/11/19 Entered: 02/11/19 11:00:20 Page 3 of 3

 

